Name: Decision of the EEA Joint Committee No 109/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: financial institutions and credit;  management;  free movement of capital;  civil law;  business organisation
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(04)Decision of the EEA Joint Committee No 109/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0044 - 0045DECISION OF THE EEA JOINT COMMITTEENo 109/98of 1 December 1998amending Annex IX (financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 74/98 of 17 July 1998(1);Whereas Directive 98/32/EC of the European Parliament and of the Council of 22 June 1998 amending as regards in particular mortgages, Council Directive 89/647/EEC on a solvency ratio for credit institutions(2) is to be incorporated into the Agreement,Whereas adaptations (a) and (c) to Council Directive 89/647/EEC are to be deleted as a consequence of the accession of Austria, Finland and Sweden to the European Union and adaptation (b) is to be deleted as a consequence of the replacement of Article 11(4) of that Directive;Whereas the adaptations to Council Directive 89/647/EEC made by Chapter XI, B, III, point 2 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded(3) are to be incorporated into the Agreement;Whereas Council Directive 92/30/EEC of 6 April 1992 on the supervision of credit institutions on a consolidated basis(4) which was inserted as point 20 by Decision of the EEA Joint Committee No 7/94 of 21 March 1994(5) is also to be listed as an amending act to Council Directive 89/647/EEC,HAS DECIDED AS FOLLOWS:Article 1The text of point 18 (Council Directive 89/647/EEC) in Annex IX to the Agreement shall be replaced by the following: "389 L 0647: Council Directive 89/647/EEC of 18 December 1989 on a solvency ratio for credit institutions (OJ L 386, 30.12.1989, p. 14), as amended by:- 392 L 0030: Council Directive 92/30/EEC of 6 April 1992 (OJ L 110, 28.4.1992, p. 52)- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)- 394 L 0007: Commission Directive 94/7/EC of 15 March 1994 (OJ L 89, 6.4.1994, p. 17)- 395 L 0015: Commission Directive 95/15/EC of 31 May 1995 (OJ L 125, 8.6.1995, p. 23)- 395 L 0067: Commission Directive 95/67/EC of 15 December 1995 (OJ L 314, 28.12.1995, p. 72)- 396 L 0010: Directive 96/10/EC of the European Parliament and of the Council of 21 March 1996 (OJ L 85, 3.4.1996, p. 17)- 398 L 0032: Directive 98/32/EC of the European Parliament and of the Council of 22 June 1998 (OJ L 204, 21.7.1998, p. 26)"Article 2The texts of Directive 98/32/EC and of the adaptations to Directive 89/647/EEC made by Chapter XI, B, III point 2 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom and Sweden and the adjustments to the Treaties on which the European Union is founded in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 2 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 1 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 53.(2) OJ L 204, 21.7.1998, p. 26.(3) OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1.(4) OJ L 110, 28.4.1992, p. 52.(5) OJ L 160, 28.6.1994, p. 1.